BY THE COURT.
Epitomized Opinion
Kinnear drew a draft on Frank for $782.45, payible to Waterford Bank, endorsed by it to Dayton National Bank for collection only. Kinnear left he draft at Waterford Bank on Nov. 5, 1921, and vas given a duplicate deposit slip. On Nov. 14, Yank paid the draft at Dayton Nat’l Bank and on he same day Frank issued three attachments on his money in the bank in actions against Kinnear. ’he Waterford Bank credited Kinnear’s account fith amount of the draft on Dec. 5, 1921. This is n action by Waterford Bank to determine whether 'rank or it is entitled to the money. The Municial Court found in favor of Frank, error was prose-uted to the Common Pleas, which found for the ank. In reversing the judgment and finding for ‘rank, the Court of Appeals held:
1. “The Municipal Court found that the New Waterford Bank had failed to establish a right to ie property in question. The burden of establish-ig such fact was upon the bank. The trial court mnot be reversed upon this question of fact unless the reviewing court find that such determination is against the manifest weight of the evidence.. The judgment rendered is in harmony with 86 OS. 286.”